

116 S3721 IS: COVID–19 Racial and Ethnic Disparities Task Force Act of 2020
U.S. Senate
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3721IN THE SENATE OF THE UNITED STATESMay 13, 2020Ms. Harris (for herself, Mr. Booker, Ms. Warren, Mr. Bennet, Mr. Sanders, Mr. Whitehouse, Mr. Brown, Ms. Smith, Ms. Stabenow, Mr. Durbin, Mr. Merkley, Mr. Peters, Ms. Hirono, Mr. Markey, Mr. Van Hollen, Mr. Jones, Ms. Klobuchar, Mr. Blumenthal, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for the establishment of a COVID–19 Racial and Ethnic Disparities Task Force to gather data about disproportionately affected communities and provide recommendations to combat the racial and ethnic disparities in the COVID–19 response.1.Short titleThis Act may be cited as the COVID–19 Racial and Ethnic Disparities Task Force Act of 2020.2.COVID–19 Racial and Ethnic Disparities Task Force(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish an interagency task force, to be known as the COVID–19 Racial and Ethnic Disparities Task Force (referred to in this section as the task force), to gather data about disproportionately affected communities and provide recommendations to combat the racial and ethnic disparities in the COVID–19 response throughout the United States and in response to future public health crises.(b)MembershipThe task force shall be composed of the following:(1)The Secretary of Health and Human Services.(2)The Assistant Secretary for Planning and Evaluation of the Department of Health and Human Services.(3)The Assistant Secretary for Preparedness and Response of the Department of Health and Human Services.(4)The Director of the Centers for Disease Control and Prevention.(5)The Director of the National Institutes of Health.(6)The Commissioner of Food and Drugs.(7)The Administrator of the Federal Emergency Management Agency.(8)The Director of the National Institute on Minority Health and Health Disparities.(9)The Director of the Indian Health Service.(10)The Administrator of the Centers for Medicare & Medicaid Services.(11)The Director of the Agency for Healthcare Research and Quality.(12)The Surgeon General.(13)The Administrator of the Health Resources and Services Administration.(14)The Director of the Office of Minority Health.(15)The Secretary of Housing and Urban Development.(16)The Secretary of Education.(17)The Secretary of Labor.(18)The Secretary of Defense.(19)The Secretary of Transportation.(20)The Secretary of the Treasury.(21)The Administrator of the Small Business Administration.(22)The Administrator of the Environmental Protection Agency.(23)Five health professionals with expertise in addressing racial and ethnic disparities, with at least one representative from a rural area, to be appointed by the Secretary.(24)Five policy experts specializing in addressing racial and ethnic disparities in education or racial and ethnic economic inequality to be appointed by the Secretary.(25)Six representatives from community-based organizations specializing in providing culturally competent care or services and addressing racial and ethnic disparities, to be appointed by the Secretary, with at least one representative from an urban Indian organization and one representative from a national organization that represents Tribal governments with expertise in Tribal public health. The Secretary shall take into account regional distribution when appointing such representatives. (26)Six State, local, territorial, or Tribal public health officials representing departments of public health, who shall represent jurisdictions from different regions of the United States with relatively high concentrations of historically marginalized populations, to be appointed by the Secretary, with at least one territorial representative and one representative of a Tribal public health department.(c)Administrative provisions(1)Appointment of non-government membersNotwithstanding any other provision of law, the Secretary shall appoint all non-government members of the task force within 30 days of the date enactment of this section.(2)ChairpersonThe Secretary shall serve as the chairperson of the task force. The Director of the Office of Minority Health shall serve as the vice chairperson. (3)StaffThe task force shall have 10 full-time staff members.(4)MeetingsNot later than 45 days after the date of enactment of this section, the full task force shall have its first meeting. The task force shall convene at least once a month thereafter.(5)SubcommitteesThe chairperson and vice chairperson of the task force are authorized to establish subcommittees to consider specific issues related to the broader mission of addressing racial and ethnic disparities.(d)Federal Emergency Management Agency Resource Allocation Reporting and Recommendations(1)Weekly reportsNot later than 7 days after the task force first meets, and weekly thereafter, the task force shall submit to Congress and the Federal Emergency Management Agency a report that includes—(A)a description of COVID–19 patient outcomes, including cases, hospitalizations, patients on ventilation, mortality, and vaccination rates (when available), disaggregated by race and ethnicity (where such data is missing, the task force shall utilize appropriate authorities to improve data collection and use appropriate, science-based methods for estimating COVID–19 patient outcomes);(B)the identification of communities that lack resources to combat the COVID–19 pandemic, including personal protective equipment, ventilators, hospital beds, testing kits, testing supplies, vaccinations (when available), resources to conduct surveillance and contact tracing, funding, staffing, and other resources the task force deems essential as needs arise;(C)the identification of communities where racial and ethnic disparities in COVID–19 infection, hospitalization, and death rates are out of proportion to the community’s population by a certain threshold, to be determined by the task force based on available public health data;(D)recommendations about how to best allocate critical COVID–19 resources to—(i)communities with disproportionately high COVID–19 infection, hospitalization, and death rates; (ii)communities with high social vulnerabilities to COVID–19 infection; and (iii)communities identified in subparagraph (C);(E)with respect to communities that are able to reduce racial and ethnic disparities effectively, a description of best practices involved; and(F)an update with respect to the response of the Federal Emergency Management Agency to the task force’s previous weeks’ recommendations under this section. (2)General consultationIn submitting weekly reports and recommendations under this subsection, the task force shall consult with and notify State, local, territorial, and Tribal officials and community-based organizations from communities identified as disproportionately impacted by COVID–19.(3)Consultation with indian tribesIn submitting weekly reports and recommendations under this subsection, the Director of Indian Health Service shall, in coordination with the task force, consult with Indian Tribes and Tribal organizations that are disproportionately affected by COVID–19 on a government to government basis to identify specific needs and recommendations. (4)DisseminationReports under this subsection shall be disseminated to all relevant stakeholders, including State, local, territorial, and Tribal officials, and public health departments.(5)Tribal dataThe task force, in consultation with Indian Tribes and Tribal organizations, shall ensure that an Indian Tribe consents to any public reporting of health data. (e)COVID–19 relief oversight and implementation reportsNot later than 14 days after the task force first meets, and not later than every 14 days thereafter, the task force shall submit to Congress and the relevant Federal agencies a report that includes—(1)an examination of funds distributed under COVID–19-related relief and stimulus laws (enacted prior to and after the date of enactment of this Act), including the Coronavirus Preparedness and Response Emergency Supplemental Appropriations Act, 2020 (Public Law 116–123), the Families First Coronavirus Response Act (Public Law 116–127), the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), and the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139), and how that distribution impacted racial and ethnic disparities with respect to the COVID–19 pandemic; and (2)recommendations to relevant Federal agencies about how to disburse any undisbursed funding from COVID–19-related relief and stimulus laws (enacted prior to and after the date of enactment of this Act), including those laws described in paragraph (1), to address racial and ethnic disparities with respect to the COVID–19 pandemic, including recommendations to—(A)the Department of Health and Human Services about disbursement of funds under the Public Health and Social Service Emergency Fund;(B)the Small Business Administration about disbursement of funds under the Paycheck Protection Program and the Economic Injury Disaster Loan Program; and(C)the Department of Education about disbursement of funds under the Education Stabilization Fund. (f)Final COVID–19 reportsNot later than 90 days after the date on which the President declares the end of the COVID–19 public health emergency first declared by the Secretary on January 31, 2020, the task force shall submit the to Congress a report that—(1)describes inequities within the health care system, implicit bias, structural racism, and social determinants of health (including housing, nutrition, education, economic, and environmental factors) that contributed to racial and ethnic health disparities with respect to the COVID–19 pandemic and how these factors contributed to such disparities;(2)examines the initial Federal response to the COVID–19 pandemic and its impact on the racial and ethnic disparities in COVID–19 infection, hospitalization, and death rates; and(3)contains recommendations to combat racial and ethnic disparities in future infectious disease responses, including future COVID–19 outbreaks.(g)Sunset and successor task force(1)SunsetThe task force shall terminate on the date that is 90 days after the date on which the President declares the end of the COVID–19 public health emergency first declared by the Secretary on January 31, 2020.(2)SuccessorUpon the termination of the task force under paragraph (1), the Secretary shall establish a permanent Infectious Disease Racial and Ethnic Disparities Task Force based on the membership, convening, and reporting requirements recommended by the task force in reports submitted under this section.(h)Authorization of appropriationsThere is authorized to be appropriated, such sums as may be necessary to carry out this section. 